COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


DON LANE COMPANY/LAY OAK COMPANY, INC. AND
 ERIE INSURANCE EXCHANGE
                                          MEMORANDUM OPINION*
v.    Record No. 0386-04-2                    PER CURIAM
                                             AUGUST 10, 2004
KENNETH W. DEAN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles F. Midkiff; Angela C. Fleming; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 (William W. Tunner; Mark R. Colombell; Thompson & McMullan,
                 P.C., on brief), for appellee.


       Don Lane Company/Lay Oak Company, Inc. and its insurer appeal a decision of the

Workers’ Compensation Commission finding that Kenneth W. Dean (1) proved that he was

totally disabled from gainful employment beginning November 23, 2001 and continuing due to

his compensable April 20, 1998 injury by accident; (2) had no duty to market his residual work

capacity; and (3) did not unjustifiably refuse medical treatment by failing to attend physical

therapy appointments in February and March 2003. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Dean v. Don Lane/Lay-Oak Company, Inc., VWC

File No. 190-98-30 (Feb. 2, 2004). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-